Title: From Thomas Jefferson to Thomas Mann Randolph, 10 January 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Washington Jan. 10. 1801.

I promised to procure for the Chevalier de Freire, minister of Portugal an account of our manner of cultivating tobacco so detailed as that a person might, by it’s instruction, pursue the culture with exactness. I always intended to have got two or three judicious planters to state to me their methods, which I should have noted down, and out of the whole have made out one. I now see that it will not be in my power to do this; and yet if I fail it will be ascribed to jealousy or illiberality. I must therefore pray you to pay this debt for me. it will be the more easy for you as you possess the subject within yourself which I did not. the principal division of the kinds into Sweet scented & Oronoko, with only a partial specification of the principal varieties & their qualities will be sufficient. I have to write to the Chevalr. on another subject, and will delay it till you can with convenience enable me to fulfill my promise to him. I wrote to you two days ago. but the present subject now occurring, I commit it to a special letter. tender love to the family. health & affection to yourself.

Th: Jefferson

